                 Case 19-08591-JJG-13                 Doc         Filed 10/23/20          EOD 10/23/20 11:04:38                      Pg 1 of 5

Fill in this information to identify the case:

Debtor 1              Kevin Lloyd

Debtor 2              Cheryl Lynn Lloyd
(Spouse, if filing)

United States Bankruptcy Court for the : Southern                  District of Indiana
                                                                              (State)

Case number           19-08591-JJG-13



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:             NewRez LLC d/b/a Shellpoint Mortgage                 Court claim no. (if known):         11-1
                              Servicing

Last four digits of any number you               XXXXXX0140                        Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of              12/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any             $1,992.22

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:         $ 517.05                                        New escrow payment :          $ 525.71

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate account?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                             New interest rate:           %

             Current principal and interest payment:        $ _________                    New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                  page 1
             Case 19-08591-JJG-13                    Doc    Filed 10/23/20         EOD 10/23/20 11:04:38               Pg 2 of 5

 Debtor 1            Kevin Lloyd                                                       Case number (if known) 19-08591-JJG-13
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/John D. Schlotter                                                                 Date     10/23/2020
     Signature

Print:         John                  D.                             Schlotter             Title    Authorized Agent for Creditor
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      678-281-6453                                                           Email    John.Schlotter@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                      page 2
 Case 19-08591-JJG-13              Doc     Filed 10/23/20    EOD 10/23/20 11:04:38      Pg 3 of 5




                                                        Bankruptcy Case No.: 19-08591-JJG-13
 In Re:                                                 Chapter:             13
          Kevin Lloyd                                   Judge:               Jeffrey J. Graham
          Cheryl Lynn Lloyd

                                     CERTIFICATE OF SERVICE

      I, John D. Schlotter, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Kevin Lloyd
8259 Hampton Cir W
Indianapolis, IN 46256

Cheryl Lynn Lloyd
8259 Hampton Cir W
Indianapolis, IN 46256

Randy Eyster                                    (served via ECF Notification)
Tom Scott & Associates, P.C.
4036 Madison Avenue
Indianapolis, IN 46227

John Morgan Hauber, Trustee                     (served via ECF Notification)
Office of John M. Hauber
320 N. Meridan Street, Suite 200
Indianapolis, IN 46204

U.S. Trustee                                    (served via ECF Notification)
Office of U.S. Trustee
101 W. Ohio St., Ste. 1000
Indianapolis, IN 46204

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       10/23/2020        By:     /s/John D. Schlotter
                     (date)                  John D. Schlotter
                                             Authorized Agent for Creditor
                    Case 19-08591-JJG-13Shellpoint
                                             Doc   MortgageFiled
                                                            Servicing 10/23/20                                              EOD 10/23/20 11:04:38
                                                                                                                                               Final
                                                                                                                                                                                   Pg 4 of 5
                                                                     PO Box 10826
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                       Analysis Date:                                        September 30, 2020
        KEVIN LLOYD                                                                                                                    Loan:
        CHERYL L LLOYD
        8259 HAMPTON CIRCLE W                                                                                                          Property Address:
        INDIANAPOLIS IN 46256                                                                                                          8259 HAMPTON CIRCLE W
                                                                                                                                       INDIANAPOLIS, IN 46256




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual           Effective Dec 01, 2020         Prior Esc Pmt                  January 01, 2020          Escrow Balance Calculation

P & I Pmt:                          $1,466 51                        $1,466 51        P & I Pmt:                            $1,466 51          Due Date:                                        September 01, 2019
Escrow Pmt:                             $0 00                         $525.71         Escrow Pmt:                            $517 05           Escrow Balance:                                          $3,818 81
Other Funds Pmt:                        $0 00                            $0 00        Other Funds Pmt:                          $0 00          Anticipated Pmts to Escrow:                              $6,204.60
Asst. Pmt (-):                          $0 00                            $0 00        Asst. Pmt (-):                            $0 00          Anticipated Pmts from Escrow (-):                        $4,439 80
Reserve Acct Pmt:                       $0 00                            $0 00        Resrv Acct Pmt:                           $0 00

Total Payment:                      $1,466 51                        $1,992 22        Total Payment:                        $1,983 56          Anticipated Escrow Balance:                               $5,583.61


Shortage/Overage Information                                     Effective Dec 01, 2020           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of
Upcoming Total Annual Bills                                                    $6,308.54
Required Cushion                                                                                  1,051.42. A cushion is an additional amount of funds held in your escrow in order to
                                                                               $1,051.42
Required Starting Balance                                                      $1,051.44          prevent the balance from becoming overdrawn when an increase in the
Escrow Shortage                                                                    $0.00          disbursement amount occurs. Your lowest monthly balance should not be below
Surplus                                                                        $4532.17           1,051.42 or 1/6 of the anticipated payment from the account.



      This is a statement of actual activity in your escrow account from Dec 2019 to Nov 2020. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                              Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                     Description                       Required                Actual
                                                                                                                    Starting Balance                            1,034.10           (5,568.48)
        Dec 2019                      517.05                                                                    *                                               1,551.15           (5,568.48)
        Jan 2020                      517.05                                                                    *                                               2,068 20           (5,568.48)
        Feb 2020                      517.05                517.05                                                                                              2,585 25           (5,051.43)
        Mar 2020                      517.05              1,034.10                                             *                                                3,102 30           (4,017 33)
        Apr 2020                      517.05                                                                   *                                                3,619 35           (4,017 33)
        Apr 2020                                                                                      1,868.74 * County Tax                                     3,619 35           (5,886 07)
        May 2020                      517.05                517.05             1,760.80                        * County Tax                                     2,375.60           (5,369 02)
        Jun 2020                      517.05              1,034.10                                             *                                                2,892.65           (4,334 92)
        Jul 2020                      517.05                                                                   *                                                3,409.70           (4,334 92)
        Aug 2020                      517.05              1,034.10                                             *                                                3,926.75           (3,300 82)
        Sep 2020                      517.05                517.05                                                                                              4,443 80           (2,783.77)
        Oct 2020                      517.05                                   2,683.00                        * Hazard                                         2,277 85           (2,783.77)
        Nov 2020                      517.05                                   1,760.80                        * County Tax                                     1,034.10           (2,783.77)
                                                                                                                 Anticipated Transactions                       1,034.10           (2,783.77)
        Oct 2020                                                     P                                2,679 00   Hazard                                                            (5,462.77)
        Nov 2020                                          6,204.60 P                                  1,760 80   County Tax                                                        (1,018 97)
                                    $6,204.60           $10,858 05            $6,204.60              $6,308.54
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.
             Case 19-08591-JJG-13Shellpoint
                                      Doc   MortgageFiled
                                                     Servicing 10/23/20                                          EOD 10/23/20 11:04:38
                                                                                                                                    Final
                                                                                                                                                                   Pg 5 of 5
                                                             For Inquiries: (800) 365-7107


                                                                                                                          Analysis Date:                                     September 30, 2020
                                                                                                                          Loan:


                                                    Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                      Anticipated Payments                                                                                                   Escrow Balance
                               To Escrow          From Escrow                     Description                                                Anticipated                Required
                                                                                  Starting Balance                                               5,583.61                   1,051.44
   Dec 2020                          525.71                                                                                                      6,109 32                   1,577.15
   Jan 2021                          525.71                                                                                                      6,635 03                   2,102.86
   Feb 2021                          525.71                                                                                                      7,160.74                   2,628.57
   Mar 2021                          525.71                                                                                                      7,686.45                   3,154.28
   Apr 2021                          525.71                                                                                                      8,212.16                   3,679.99
   May 2021                          525.71              1,868.74                 County Tax                                                     6,869.13                   2,336.96
   Jun 2021                          525.71                                                                                                      7,394 84                   2,862.67
   Jul 2021                          525.71                                                                                                      7,920 55                   3,388.38
   Aug 2021                          525.71                                                                                                      8,446 26                   3,914.09
   Sep 2021                          525.71                                                                                                      8,971 97                   4,439.80
   Oct 2021                          525.71              2,679 00                 Hazard                                                         6,818.68                   2,286.51
   Nov 2021                          525.71              1,760 80                 County Tax                                                     5,583 59                   1,051.42
                                  $6,308.52              $6,308.54
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is 5,583.61. Your starting
 balance (escrow balance required) according to this analysis should be $1,051.44. This means you have a surplus of 4,532.17.
 This surplus must be returned to you unless it is less than $50 00, in which case we have the option of retaining in your escrow account.
 it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.



 A check will be mailed within 30 days from the date of the analysis if your loan is current.

 We anticipate the total of your coming year bills to be 6,308.54. We divide that amount by the number of payments expected during the coming year to
 obtain your escrow payment.
   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                                  $525.71
   Surplus Reduction:                                                           $0 00
   Shortage Installment:                                                        $0 00
   Rounding Adjustment Amount:                                                  $0 00

   Escrow Payment:                                                            $525.71

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.
